Citation Nr: 0624773	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-18 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to separate schedular 10 percent ratings for 
tinnitus in each ear.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from January 1961 to December 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma. 


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent schedular rating, which is the maximum 
rating authorized under 38 C.F.R. § 4.87, DC 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of separate 
schedular 10 percent disability ratings for bilateral 
tinnitus.  38 U.S.C.A. §§ 1155, 5103A(a)(2) (West 2002); 38 
C.F.R. §§ 3.159(d), 4.1, 4.87, DC 6260 (2005); 38 C.F.R. 
§ 4.87, DC 6260 (2001); Smith v. Nicholson, 451 F.3d. 1344 
(Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  These statutory 
and regulatory provisions do not, however, apply to claims 
that are resolved based on statutory interpretation rather 
than consideration of the factual evidence.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  This is such a 
claim, because its resolution depends solely on the 
interpretation of DC 6260.  As demonstrated below, Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) compels the Board 
to find that the veteran is already receiving the maximum 
schedular disability rating available for tinnitus under the 
applicable rating criteria regardless of whether the tinnitus 
is perceived as unilateral or bilateral.  Because the 
interpretation of the governing regulation by the Federal 
Circuit mandates the denial of the veteran's claim, any VCAA-
related or other procedural errors, if any, would be non-
prejudicial.  See Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) (failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision").  Moreover, as 
no reasonable possibility exists that assistance to the 
veteran under the VCAA's provisions would aid in 
substantiating this claim, VA is not required to provide such 
assistance.  38 U.S.C.A. § 5103A(a)(2) (West 2002); 38 C.F.R. 
§ 3.159(d) (2005).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  Pursuant to this Rating Schedule, tinnitus is 
evaluated under 38 C.F.R. § 4.87, DC 6260, which was revised 
effective June 13, 2003 to clarify existing VA practice that 
only a single 10 percent evaluation may be assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  See 68 Fed. Reg. 25822 (May 14, 
2003), codified at 38 C.F.R. § 4.87, DC 6260, Note 2.  This 
revised regulation cannot be applied prior to its effective 
date, VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOGCPREC 3-2000 
(Apr. 10, 2000), but the veteran is in any event not entitled 
to a higher rating under any version of the regulation, for 
the following reasons.

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10-percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of DC 6260 required that VA 
assign dual 10-percent ratings for "bilateral" tinnitus 
where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the Federal 
Circuit.  To avoid burdens on the adjudication system, delays 
in the adjudication of other claims, and unnecessary 
expenditure of resources based on a Court precedent that 
could ultimately be overturned on appeal, the Secretary 
imposed a stay at the Board on adjudication of tinnitus 
claims affected by Smith.  The specific claims affected by 
the stay essentially included all those in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.  Here, the veteran filed a claim for a 
rating higher than 10 percent for tinnitus in July 2001, and 
the claim was denied in November 2001 and again in February 
2003 after the veteran's representative requested that the RO 
issue a corrected rating decision granting separate 10 
percent ratings for tinnitus in each ear.

Recently, the Federal Circuit reversed the Court's decision 
in Smith, and affirmed VA's long-standing interpretation of 
DC 6260 as authorizing only a single 10-percent schedular 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Citing Supreme Court precedent, the Federal Circuit 
explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Slip op. at 
6 (Reporter pagination not yet available).  Finding that 
there was a lack of evidence in the record suggesting that 
VA's interpretation of DC 6260 was plainly erroneous or 
inconsistent with the regulations, the Federal Circuit 
concluded that the Court erred in not deferring to VA's 
interpretation.  Id. at 7-8.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
schedular disability rating is the maximum rating available 
under DC 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes an 
evaluation in excess of a single 10 percent schedular rating 
for tinnitus.  Therefore, the veteran's claim for separate 10 
percent ratings for each ear for his service-connected 
tinnitus must be denied under both the new and old versions 
of the regulation.  As the law and not the evidence is 
dispositive in this case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Separate schedular 10 percent disability ratings for tinnitus 
in each ear are denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


